Name: 79/1065/EEC: Council Decision of 12 November 1979 on the conclusion of the International Olive Oil Agreement 1979
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-24

 Avis juridique important|31979D106579/1065/EEC: Council Decision of 12 November 1979 on the conclusion of the International Olive Oil Agreement 1979 Official Journal L 327 , 24/12/1979 P. 0001 Greek special edition: Chapter 11 Volume 17 P. 0049 Spanish special edition: Chapter 03 Volume 17 P. 0031 Portuguese special edition Chapter 03 Volume 17 P. 0031 ++++COUNCIL DECISION OF 12 NOVEMBER 1979 ON THE CONCLUSION OF THE INTERNATIONAL OLIVE OIL AGREEMENT 1979 ( 79/1065/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE INTERNATIONAL OLIVE OIL AGREEMENT 1979 IS CONCERNED IN GENERAL WITH THE PROMOTION OF INTERNATIONAL COOPERATION AND CONTRIBUTES TO THE ATTAINMENT OF THE OBJECTIVES OF THE COMMUNITY COMMERCIAL AND COMMON AGRICULTURAL POLICY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE INTERNATIONAL OLIVE OIL AGREEMENT 1979 , IS HEREBY APPROVED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY , THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE INTERNATIONAL OLIVE OIL AGREEMENT 1979 , IN ORDER TO BIND THE COMMUNITY . ARTICLE 3 THIS DECISION IS PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 12 NOVEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . GIBBONS